                   Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 1 of 33



                 Marquis Aurbach Coffing
                 Terry A. Coffing, Esq.
            2    Nevada Bar No. 4949
                 10001 Park Run Drive
            3    Las Vegas, Nevada 89145
                 Telephone: (702) 382-0711
            4    Facsimile: (702) 382-5816
                 tcoffing@maclaw.com
            5      Attorneys for Respondent Regal Securities, Inc.

            6                                Ule1ITED STATES DISTRICT COURT

            7                                         DISTRICT OF NEVADA

            8    JAY HU,                                                                       Case Number:
                                                                                       2:19-cv-01930-KJD-NJK
            9                                     Petitioner,

           10            vs.                                                RESPONDENT REGAL SECURITIES
                                                                             INC.'S RESPONSE TO MOTION TO
~          11 ~ REGAL SECURITIES, INC.,                                       VACATE ARBITRATION AWARD
z
w     ~ 12
O     °° 13
      ~'
u   ~ N
      W                  Respondent Regal Securities, Inc. (Regal), I by and through their attorneys of record,
    ~M
    c ~-
U ~~~ 14         the law firm of Marquis Aurbach Coffing, hereby submit their Repose to Motion to Vacate
~ ~~
~ X ~, x
         Arbitration Award. This Response is made and based upon all papers, pleadings, and
  ~ Z w 15
~~~_..
   ~~
~ o>~ 16 records on file herein, the attached Memorandum of Points and Authorities, and any oral
cn~~~
H   '~ M


      N    I /   argument allowed at a hearing on this matter.
~          18                         MEMORANDUM OF POINTS &AUTHORITIES
           19 I.         INTRODUCTION
           20            Although petitioner Jay Hu paints himself as an innocent, amateur investor, the facts
           21    presented to the FINRA arbitrators, and now before the Court, show he is anything but.
           22
                   Regal has never been served with Hu's motion. See Declaration of Terry A. Coffing, Esq., attached
           23    as Exhibit A, ¶ 23. In fact, upon learning of the motion, Regal offered to accept service of the
                 motion, but Hu never replied or provided an acceptance of service. Ex. A ~ 23. Nonetheless, Regal
           24    hereby opposes the motion.

           25 Z At the outset, it bears noting that, although Hu's motion contains nearly 38 pages of text and
                 roughly 350 pages of exhibits, it includes no evidence, either documentary or testimonial, to support
           26    any of Hu's contentions regarding the arbitration at issue here. As a result, Hu has failed to present
                 proper points and authorities to support his motion and, therefore, consents to this Court's denial of
           27    the same. See Local Rule 7-2(d).

                                                                Page 1 of 33
                                           MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                    Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 2 of 33



              1 Having been presented with an accurate depiction of the facts surrounding Hu's extensive

              2 trading background and his highly speculative trades, the FINRA arbitrators unanimously

              3 awarded Regal $265,338.43, plus interest, attorney fees, costs, and sanctions (the Award).3

              4           Despite Hu's representations to the contrary, when Hu opened his self-directed

              5 trading account with eOption,4 a division of Regal, he indicated that he had over a decade of

              6 investment experience, a high net worth and annual income, worked as a statistician for a

              7 living, marked that his investment objectives were speculation and high risk, and desired to

              8 engage the highest risk level of option trading available at eOption. His account transfer

              9 paperwork, which showed he had been trading a large option position at another brokerage

             101 firm, confirmed his experience.

~            11           Hu engaged in a strategy at eOption—and other firms—where he was selling
z
w      ~ 12 uncovered put options. This strategy relies on collecting cash premiums for selling options

~   ,~ ~ 13       that have a high probability of expiring worthless. The risk was that if the security went
x > ~, .~
  ~~M
  _~~ 14
uQ~~     down, there was a fixed obligation to buy the security at higher prices than the current
~ ~X
pa ~
~ ~zw 15 market. It is considered a high risk and speculative strategy, which is what Hu desired and
   0. ~~


d' o >0 16 was consistent with his account paperwork objectives and previous experience. The most
cn — ~~
H    ^-~ M

        1~
~     o,
       N
           this strategy can earn is the option premium received at time of the initial sale. However, the

~            18 risk is that the underlying security could go down, even to zero, creating substantial losses.

             19 In the five months Hu was engaging in this strategy at eOption, he enjoyed over $64,000 in

             20 premiums. Selling uncovered puts can be profitable in a low volatility market environment,

             21   where the investor expects the underlying security to stay flat or increase, and the option

             22

             23

             24   More specifically, FINRA arbitrator awarded Regal Securities $265,338.43; 5.0% annual interest
                from March 15, 2018 until the $265,338.43 is paid in full; $43,000 in attorneys' fees pursuant to the
             25 underlying agreements; and $23,000 in sanctions pursuant to a prior FINRA order. See FINRA
                Office of Dispute Resolution Award, attached as Exhibit B, at 4.
             26
                4 eOption provides a more complete description of its relationship to Regal on its website,
             27 https://www. eoption.com/company/.

                                                                 Page 2 of 33
                                            MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                        Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 3 of 33



                     ~ expires worthless. Since the market enjoyed a low volatility environment for quite some

                     ~ time, Hu's strategy was, for many months, very profitable.

                             However, as with any trade, there are market risks. On February 5, 2018, there was a

                 4~ ~ volatility spike in the market, which caused Hu's position to move substantially against

                 5 him—the underlying security fell over 80% in the after-hours market that day causing the

                 6 ~ puts he was short to substantially increase in value, creating large losses for Hu. Because

                 7 the spike happened suddenly, after hours, there was virtually no opportunity to mitigate the

                 8 loss, because options do not trade in the after-hours market. From the time of the close on

                 9 February 5 through February 7, eOption's Risk Management Department was in constant

                10 ~ communication with Hu; nonetheless, Hu incurred a substantial loss.

~               11           In accordance with the margin agreement that Hu signed, Hu now had an obligation
z
w         ~ 12 to meet the equity level above the maintenance margin requirement. Because Hu would not

~      ~~ 13          commit to sending in funds to meet his obligation, eOption's risk manager started using the
`    7J ,_, M

T    ~~ W N
U Q~~ 14 cash in his account to mitigate Hu's substantial losses. All of eOption's actions in regards to
~~~                                                                                                      i
~~~~
~ ~zw 15 this mitigation were outlined in the margin agreement, and were designed to protect both the
r~ a ~~
                                                                                                                                              j

~ o>~ 16 client and the firm.
~--~~
H      '~ M

~         N 17               Despite this, rather than paying Regal the approximately $265,000 he owed them, Hu
Ot
~               18 sued Regal, which initiated the underlying FINRA arbitration. During the arbitration, Hu
►~
                19 repeatedly stonewalled Regal's attempts at discovery, for which he was alter sanctioned.

                20 After Hu finally provided Regal the requested documents, it came to light that Hu was

                21    defending a different FINRA arbitration, against a different broker, based on the exact same

                22 conduct, for which he owed over $374,000.

                23           Hu then began lodging identical bias complaints in both arbitrations, which he

                24 repeats now, which have proven to be meritless. As detailed below, not only did the head of

                25 FINRA arbitration, Rick Berry, rule that there was no bias in this case, but each of the 3

                26 panelists also made the decision that they were not biased and were in the position to

                27 proceed with the arbitration hearing.
                                                                   Page 3 of 33
                                              MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award !2/30/2019 3:10 PM
                         Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 4 of 33



                   1           Thus, Hu provides no basis for this Court to vacate the Award. Hu cannot

                   2 demonstrate the Award was procured by undue means; that there was evident partiality

                   3   among the arbitrators; that the arbitrators were guilty of misconduct; or that the arbitrators ~

                   4   exceeded their powers in issuing the award. Therefore, this Court should (1) deny Hu's ~i

                   5   motion, (2) reduce the FINRA arbitration to judgment, and (3) award Regal its reasonable

                   6   attorney     fees    and     costs       incurred        opposing          Hu's       motion         pursuant         to

                   7   Nev. Rev. Stat. § 38.243(3).                                                                                                '~,

                   8   II.     STATEMENT OF FACTS

                   9           Hu's motion relies almost entirely on news articles and pleas for pity based on Hu's

                  10 proper person filing status rather than providing an accurate depiction of his trading history ~'

~                 11   and experience. ECF No. 1 at 2-21. However, Hu's trading history demonstrates that,
z
w           ~ IZ rather than an unwitting customer whose "life-savings were wiped out due to horrible
O
V
            °°
            ~' 13 negligence by Regal," ECF No. 1 at 2, Hu was, instead, an experienced trader who
          ~ N
            W
        y ~ M
      . 7 ~ ~"'

V Q~~ 14               knowingly borrowed money to take trading positions that carried infinite risk and, because
   :~
~ ~~x
~/ a ~ ~ 1J            of an after-hours spike in market volatility, incurred a massive debt to Regal.s
     u~
~ o~~ 16
rI~   `~ N
                               A.      HU IS AN EXPERIENCED, HIGH-NET-WORTH TRADER.
vJ ~ ~ 00
Iii  "-~ M

~           N 17                       1.      Hu's background.
Ot
~
~`~
                  18           In August 2017, Hu, a long-time statistician and owner of a statistical analysis

                  19 company, opened an individual trading account at eOption, an online discount trading

                  20 division of Regal. See Declaration of Gina Bokios, Esq., attached as Exhibit C, ¶ 3. As

                  21   such, the account was self-directed by Hu, and all of the trades were unsolicited—which

                  22 means that Hu made all of his investment decisions entirely of his own accord with no

                  23 recommendations from eOption. Ex. C ¶ 3. There was no broker or investment advisor

                  24

                  25

                  I• 5 Hu also utilized this strategy at other brokerages, including Charles Schwab, that also resulted Hu
                     incurring massive debts to those brokerages. See Charles Schwab FINRA arbitration award, attached
                     as Exhibit D; Judgment confirming Charles Schwab's arbitration award, attached as Exhibit E.

                                                                       Page 4 of 33
                                                  MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3: l0 PM
                       Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 5 of 33




              1 ~~ associated with his account, and Hu entered all of his orders himself through eOption's
              2 ~) online web-based platform. Ex. C ¶ 3

                                             a.         Hu's new account application.

                            In Hu's new account paperwork, for his investment experience, he marked "10+ I

                     years" for Stocks, and "10+ years" for Options.b See New Account Application, attached as

                     Exhibit F, at 2.       Additionally, Hu indicated that his annual income is "$100,000 -

                     $249,999," that his net worth (exclusive of his residence) is $1,000,000 - $3,000,000 and

                     that his liquid net worth is $500,000 - $999,999. Ex. F at 2. Hu also indicated that "the

              L•]

             10~ 6 The documents Hu signed with Regal include an arbitration agreement that states, in relevant part:

~            11 I~          By signing an arbitration agreement, the parties agree as follows:
z                                       •    ALL PARTIES TO THIS AGREEMENT ARE GIVING UP
~,      ~ 12
w                                            THE RIGHT TO SUE EACH OTHER IN COURT,
~      ~, ~ 13                               INCLUDING THE RIGHT TO A TRIAL BY JURY,
h~y :J ~ M                                   EXCEPT AS PROVIDED BY THE RULES OF THE
W 'Go~oN
U Q~~ 14                                     ARBITRATION FORUM IN WHICH A CLAIM IS FILED.
~~~
~ -~z¢
~  ~, N w 15                            •    ARBITRATION AWARDS ARE GENERALLY FINAL
  n' ro
"~ CD .-.
  --~
                                             AND BINDING. A PARTY'S ABILITY TO HAVE A
~ o>~ 16                                     COURT REVERSE OR MODIFY AN ARBITRATION
~--~~                                        AWARD IS VERY LIMITED.
H
1--~   a M




a
r        N   I /




~            Ig
►~                                      •    THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE
             19'                             REASONS) FOR THEIR AWARD.

             20                         •    THE PANEL OF ARBITRATORS WILL TYPICALLY
                                             INCLUDE A MINORITY OF ARBITRATORS WHO WERE
             21                              OR ARE AFFILIATED WITH THE SECURITIES
                                             INDUSTRY.
             22

             23
                            [Hu] AGREES AND, BY CARRYING AN ACCOUNT FOR THE
             24             CUSTOMER, [Regal] AGREES, THAT ALL CONTROVERSIES THAT
                            MAY ARISE AMONG [Hu], [and] [Regal] . . .CONCERNING ANY
             25             TRANSACTION OR THE CONSTRUCTION, PERFORMANCE, OR
                            BREACH OF THIS OR ANY OTHER AGREEMENT AMONG [Hu], [and]
             26             [Regal] . . .PERTAINING TO    SECURITIES . . .SHALL  BE
                            DETERMINED BY ARBITRATION.
             27
                     Ex.F§42.
                                                                       Page 5 of 33
                                                  MAC:15872-OOl Opposition to #1 Jay Hu_s Motion to Vaeate Arbitration Award 12/30/2019 3: l0 PM
                     Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 6 of 33



              1 investments in this account will be 1/3 of [his] financial portfolio," which indicated to Regal

              2    that his investments did not represent his "life savings," as he now claims in his motion.

              3    Compare Ex. F at 3, with ECF No. 1 at 2. Hu also indicated "[m]arket speculation" was his

              4    investment objective, Ex. F at 3, and that his risk tolerance was "[h]igh," Ex. F at 2, both of

              5    which are the highest and most aggressive categories on the application.                                                 I~

              6           Hu's option account application also supports his years of investment experience and'

              7    desire for speculation. Ex. F at 2-3. In doing so, Hu again he requested the highest level of

              8    options trading available at eOption, and further indicated his high income, net worth, years

                   of investment experience, and desire for speculation. Ex. F at 2-3. Indeed, Hu again marked

             10 the most speculative and aggressive trading boxes. Ex. F at 2-3. Under Investment

~            11    Objective, Hu marked the most aggressive objective, "[s]peculation," and when indicating
z
~,      ~ 12       what his "[p]rior [o]ption [a]ctivity [h]as [b]een," he marked "[u]ncovered (sales)," again,
w
O       °°
U     ~ N    13 the most speculative category, and for "[p]rior [o]ption [t]rading [f]requency," Hu indicated
   ~..-
x ~~M
UQ~~         14    he was "[a]ctive," the highest category. Ex. F at 4. Under "[p]rior [o]ption [t]rading
Q~ ~ ro
   ~zX
~ ~ ~w IS
     0. ~~
                   [o]ccurred in [w]hat [a]ccount [tJype," Hu indicated he had traded options using "[b]oth"

           cash and margin. Ex. F at 2. Out of eight possible boxes he can mark for "I plan to use this
Q'' o > q 16
cn — ~~
H     '~ M

~     N I7 account for the following (Check all that apply)," Hu marked only one box, again for the
a
~            18 most aggressive category, "[m]arket speculation." Ex. F at 4. Additionally, under

             19 "[c)ustomer [f]inancial [i]nformation," Hu indicated he had "10+ years" of investment

             20 experience with stocks and "10+ years" with options. Ex. F at 2. Finally, not only did Hu

             21    mark the most speculative category on every entry on his option application, he also applied

             22 to trade "Level 4" option trading permission, which is the highest, most speculative level of

             23 option trading available at eOption. Ex. F at 4.

             241                          b.       The margin disclosure statement.

             25           Hu also signed paperwork to open a margin account at eOption. Ex. F at 13. The

             26    margin disclosure statement states the risks of purchasing securities on margin and provides,

             27 in relevant part:
                                                                 Page 6 of 33
                                            MAC:15872-001 Opposition to #I Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                          Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 7 of 33




               1               This statement is being furnished to you to provide some basic facts about
                               purchasing securities on margin, and to alert you to the risks involved with
               2               trading securities in a margin account. Before trading stocks in a margin
                               account, you should carefully review the Margin Agreement provided by
                3               Re al .

               4               . . .When you purchase securities, you may pay for the securities in full or
                               you may borrow part of the purchase price from [Regal's clearing firm]. If
                5              you choose to borrow funds, a margin account will be opened. The securities
                               purchased are collateral for the loan to you. If the securities in your account
               6'              decline in value, so does the value of the collateral supporting your loan, and,
                               as a result.L[Re~al's clearing firml or [Regal] can take action, such as issue a
                7              margin call and/or sell securities or other assets in any of your accounts held
                               with (Re~al's clearing firm, in order to maintain the required equity in the
                8              account It is important that you fully understand the risks involved in trading
                               securities on marlin.
                9
                        Ex. F at 13 (emphasis added).
               10
                               The margin disclosure statement then, explicitly, provides the client with a list of
~              11
z                       potential risks, including:
w        ~ 12
                               • You can                                      t                     A decline
~      ~, ~ 13                                  securities                                  ma
x ~~~N              ~          provide additional funds to [Re~al's clearin gfirm] to avoid the forced sale of
U Q ~~ 14                      those securities or other securities or assets in your account(s).
~ u»_ ~~ X
         `~
       ~ w 15                  • ~Regall .can force the sale of securities or other assets in your account(s).
~"~~                           If the eauity in your account falls below__._the maintenance margin
~
r^
   o>~
    `~ N
         16                    requirements       or   ~Re~al's      clearing     firml's    higher __"house"
VJ ~ ~ 00
~..i   -a r,                   renuirements . _ _ ~Reeall can sell the securities or other assets in any of your
~        0 17                  accounts held at fRe~al's clearing firml to cover the margin deficienc~ou
O~                             also will be res                           in the
~              18
                                • Your securities or other assets may be sold without contacting you. . . . This
               19               is not the case . . . .the firm can still take necessary steps to protect their
                                financial interests, including immediately selling the securities without notice
               20               to the customer.

               21 ;             • You are not entitled to choose which securities or other assets in your
                                accounts) are liquidated or sold to meet a margin call. Because the securities
               22               are collateral for the margin loan,. . . . [Regal] has the right to decide which
                                security to sell in order to protect [Regal's clearing firm]'s interests.
               23
                                • "House" maintenance mar ~in reQuirements may be increased at any time
               24               without advance written notice. These changes in ~Re~al's clearing firm's

               25               maintenance margin call. Your failure to satisfy the call may cause [Regal's
                                clearing firm] or [Regal] to liquidate or sell securities in your account(s).
               26

               27
                                                                       Page 7 of 33
                                                  MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                    Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 8 of 33




             1          • You are not entitled to an extension of time on a marlin call. While an
                        extension of time to meet margin requirements may be available to customers
             2          under certain conditions, a customer does not have a right to the extension.

              3   Ex. F at 13 (emphasis added).

              4          Thus, the margin disclosure statement put Hu on notice of the risks of trading on

              5 margin. The margin disclosure statement warns that, as occurred here, "[y]ou can lose more

                  funds than you deposit in the margin account." Ex. F at 13. Further, the margin disclosure

             7 statement clearly states that Regal can force the sale of securities or other assets in Hu's

              8 accounts if the account falls below the higher maintenance "house" requirements to cover

              9 any margin deficiency. Ex. F at 13. The language also states that Hu will be responsible for

             10 any shortfall in the account after such a forced sale.

             11                         c.         The special statement for uncovered option writers.
Z
w       ,~ 12         Hu also received a special statement for uncovered option writers when he opened
w
O       °°
V     ~ N 13  his option trading account at eOption. See Special Statement for Uncovered Option Writers,
     y ~ M


U   ~~ 14 attached as Exhibit G. As detailed below, the disclosure clearly states that "the risk of
     Q ~~

   ~~
~  ~~~
~ ~zw 15 writing uncovered put options is substantial," and that eOption may request "significant
~ ~~
~ o>o 16 additional margin payments" if "the value of the underlying instrument moves against an
cn ~ate
~~    M

A'
      N
      O 1 / uncovered writer's options position." Ex. G. Further, the disclosure warns that "[i]f an
V~

             18 investor will not make" these additional payments, then eOption has the right to liquidate the

             19 positions in his account. Ex. G.

             20          The margin disclosure statement further provides:

             21          There are special risks associated with uncovered option writing, which
                         expose the investor to potentially significant loss. Therefore, this type of
             22          strategy may not be suitable for all customers approved for options
                         transactions.
             23
                                 1. The potential loss of uncovered call writing is unlimited. The writer
             24          of an uncovered call is in an extremely risky position, and may incur large
                         losses if the value of the underlying instrument increases above the exercise
             25          price.

             26                  2. As with writing uncovered calls, the risk of writing uncovered put
                         motions is substantial The writer of an uncovered put option bears a risk of
             27          loss if the value of the underl~g instrument declines below the exercise
                                                                  Page 8 of 33
                                             MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                   Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 9 of 33



                        price. Such loss could be substantial if there is a significant decline in the
                        value of the underlvin~ instrument.
             2
                                 3. Uncovered option writing is thus suitable only for the
             3          knowledgeable investor who understands the risks, has the financial capacity
                        and willingness to incur potentially substantial losses, and has sufficient
             4          liquid assets to meet applicable mar ;gin requirements. In this regard, if the
                        value of the underl~g instrument moves against an uncovered writer's
             5          motions position, the investor's broker may request significant additional
                        margin payments. If an investor does not make such margin payments, the
             6          broker may liquidate stock or options positions in the investor's account, with
                        little or no prior notice in accordance with the investor's margin agreement.
             7
                                 4. For combination writing, where the investor writes both a put and a
             8           call on the same underlying instrument, the potential risk is unlimited.

             9                 5. If a secondary market in options were to become unavailable,
                        investors could not engage in closing transactions, and an option writer
            10          would remain obligated until expiration or assignment.
            11                 6. The writer of an American-style option is subject to being assigned
Z                       an exercise at any time after he has written the option until the option expires.
w           12          By contrast, the writer of a European-style option is subject to exercise
w                       assignment only during the exercise period.
O    y~ ~'
         N 13
         W
  >—
  7J ~ M
                        NOTE: It is expected that you will read the booklet entitled
V ~°°~
  ~b~ 14                CHARACTERISTICS AND RISKS OF STANDARDIZED OPTIONS
  ~ ~X`~                available from your broker. In particular your attention is directed to the
    xzd
    ro _w
    °. ~c
            15          chapter entitled Risks of Buying and Writing Options. This statement is not
   -.                   intended to enumerate all of the risks entailed in writing uncovered options.
   o>~~ N
          16
VJ
      ~~M    Ex. F (emphasis added).
       0N 17
V'
                                    d.      The options disclosure document.
          18
                     Not only were the risks of selling naked puts and margin outlined in Regal's option
          19
             account application and margin agreement, but, on August 24, 2017, Hu also received a 188-
          20
             page options disclosure document entitled "Characteristics and Risks of Standardized
          21
             Options" when he opened his option trading account at eOption, which detailed many of the
          22
             risks of trading various option strategies. Ex. C ¶ 4.
          23
                     The options disclosure document has an entire section entitled "Principal Risks of
          24
             Option Holders" which has 30 pages describing risks and examples of various option trading
          25

            26
                 ~ The options disclosure document is available, in full, at
            27   https://www.theocc.com/about/publications/character-risks.jsp.

                                                                Page 9 of 33
                                           MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                        Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 10 of 33



                       positions. See Options Disclosure Document, relevant portions of which are attached as

                       Exhibit H. Under the Section "RISKS OF OPTION WRITERS," it clearly lays out the risks

                       of Hu's strategy—writing put options. In relevant part, the options disclosure document

                       states:

                                 As with writing uncovered calls, the risk of writing put ot~tions is substantial.
                                 The writer of a put option bears a risk of loss if the value of the underlying
                 G'~             interest declines below the exercise price, and such loss could be substantial
                                 if the decline is significant. The writer of a put bears the risk of decline in the
                 ~l              price of the underlying interest —potentially to zero. A put writer of a
                                 physical delivery option who is assigned an exercise must purchase the
                 8               underlying interest at the exercise price —which could be substantially greater
                                 than the current market price of the underlying interest — and a put writer of a
                 9               cash- settled option must pay a cash settlement amount which reflects the
                                 decline in the value of the underlying interest below the exercise price.
                10               Unless the put is secured (as discussed below), its writer is required to
                                 maintain margin with a brokerage firm.
                11
~~                     See Ex. H at 64. (emphasis added).
w               12
w                                The options disclosure document further states:
O
V
          °° 13
         y~ N
            W
L___, 4J ~ M
T > ~
W Q oo N
                                 The obligation of a writer of an uncovered call or of a but that is not cash-
V        14                      secured to meet applicable marnin requirements may create additional risks.
~ ~ro
   °~'~"                         If the value of the underlying interest moves against the writer's position, or
~q a z¢
~        15                      if there is a significant change in the volatility or liquidity of the underlying
~ ~~                             interest, related interests, or the option, or if the writer's brokerage firm
         16                      otherwise requires, the firm ma~quest significant additional mari~n
                                 payments. If those payments are not made, the firm may have the ri ght to
                17               liquidate the options positions and other securities t~ositions in the writer's
                                 account with little or no prior notice.
                18
►~                     Ex. H at 65 (emphasis added).
                19
                                 The options disclosure document also informs the option writer of his obligations
                20
                       when, as would soon be the case with Hu, a trading market becomes unavailable or there is a
                21
                       sudden development that causes a sharp downward spike in the value of the underlying
                22
                       stock: "If a trading market in an option should become unavailable, or if the writers of the
                23
                       option are otherwise unavailable to engage in closing transactions, the writers of that option
                24
                       would remain obligated until expiration or assignment." Ex. H at 67. Additionally, the
                25
                       options disclosure document provides that "[a] sudden development may cause a sharp
                26
                       upward or downward spike in the value of the interest underlying a capped option. Such a
                27
                                                                      Page 10 of 33
                                                  MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                       Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 11 of 33



                1 spike could cause the capped option to be automatically exercised, and writers of the option

                2 !~ to become obligated to pay the cash settlement amount." Ex. H at 67.

                3            Finally, the options disclosure document warns that

                4            ~d~isruptions in the markets for underlvin~ interests could result in losses for
                             options investors. Each of the options markets has discretion to halt trading in
                5            an option in certain circumstances —such as when the market determines that
                             the halt would be advisable in maintaining a fair and orderly market in the
                6            option. If trading is halted or suspended in one or more of markets for an
                             underlying interest, the trading of markets on that interest may be halted.
                7            Similarly, if dissemination of the current level of an underlying index is
                             interrupted, or if trading is interrupted in stocks accounting for a substantial
                8''          portion of the value of an index, the trading of options on that index may be
                             halted
                9
                             In such an event, "[w]hen trading in an option is halted or suspended, holders and
               10
                      writers of that option will be unable to close out their positions until trading resumes, and
~              11
z                     they may be faced with substantial losses if the value of the underl~~ interest moves
w         ~ 12
O        °°           adversely during; that time."
V        ~'
        y~ N   13
      N ~ M
   >~,~               Ex.Hat70.
~U ~~~         14
   ~~                                2.      Re~al's screening process.
~~ z¢
~  Vi  N~.     15
~~'~~                        eOption has a standard process for reviewing and approving option trading requests.
~ o~~          16
~~~~
~     .a r,           Ex. C ¶ 5. Each option application is carefully reviewed to determine if the client has the
a        o     17
Ot                    necessary qualifications, experience and resources to trade options, and at what level.
~              18
►~'                   Ex. C ¶ 5. Factors that are considered are age, income, employment, investment objectives,
               19
                      investment experience, and financial assets. Ex. C ¶ 5.
               20
                             After reviewing Hu's new account paperwork and option application, the firm
               21
                      determined that Hu had the adequate high income, high net worth of over a million dollars,
               22
                      over a decade of options trading experience, the highest risk tolerance, and the most
               23
                      speculative trading objective to engage in a "Level 4" trading strategy in his self-directed,
               24
                      unsolicited trading account at eOption. Ex. C ¶ 6.                                                                       ',
               25

               26

               27

                                                                   Page 11 of 33
                                              MAC:15872-001 Opposition to #I Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3: l0 PM
                   Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 12 of 33



              1                  3.       Hu's trading strategy.

              2          As an experienced, high-net-worth trader, Hu engaged in a very speculative strategy

              3   of selling uncovered puts.$ Ex. C ¶ 7. This strategy involves selling put options for cash

              4 premiums with limited reserved cash on hand to purchase the underlying stock, if it became

              5 necessary. Ex. C ¶ 7. Importantly, Hu's strategy also relies on a steady or rising stock

              6 price—as opposed to a declining stock price—that causes the option to expire worthless.

              7 Ex. C ¶ 7. This is considered a highly speculative strategy, and an unfavorable market move

              8 downward could cause the investor to have to post additional margin or liquidate their

              9 position at a substantial loss. Ex. C ¶ 7. Hu utilized this strategy, apparently successfully

             10 for a period of time, until the market went significantly against him in early February.

~            11   Ex.C¶7.
z
w      ~ 12               B.      BACKGROUND OF THE TRADES AT ISSUE.
O       °°
U    ~ N~' 13                     1.      Hu entered into a speculative option strategy where he collected
    N ~ M
                                          income in a low volatility market environment.
U ~~~
   ~b~       14
    ~ ro
~q ~ ; X                  Hu engaged in a high risk, speculative pattern of option trading that took advantage
~ ~zw        15
~~-~_
   .-             of a low volatility market environment that worked successfully for him from 2017 through
~ o>~        16
cn~~~
~    '-) M        early February 2018. Ex. C ¶ 8. Upon information and belief, he was most likely utilizing
~        N   17
Ot                the same strategy at several other discount brokerage firms, including, among others,
~            18
                  Charles Schwab. Ex. C ¶ 8; Ex. D ("[Charles Schwab] alleged [Hu] breached his contractual
             19
                  obligation to satisfy the unsecured debit balance in his Schwab One account. The causes of
             20
                  action relate to the liquidation of [Hu]'s position in the exchange traded fund product
             21
                  ProShares Short VIX Short-Term Futures ("SVXY")).
             22
                          Specifically as to Hu's strategy, he was engaging in a "Level 4" speculative options
             23
                  strategy, which involved selling uncovered puts on the underlying security, SVXY, to
             24
                  collect premium, but which also obligates him to buy SVXY shares at the strike price he
             25

             26
                  g By Hu's own admission, he arrived at this strategy after using a complex correlation analysis. See
             27   ECF No. 1 at 23-24.

                                                                 Page 12 of 33
                                            MAC:15872-001 OpposiCion to #1 Jay Hu_s Motion to Vacate A~~bitration Award 12/30/2019 3:10 PM
                    Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 13 of 33



               1 sold the options at (if the market price of SVXY falls below the strike price). Ex. C ¶ 10.

               2   SVXY is an exchange traded fund (ETF) that seeks daily investment results, before fees and

               3   expenses, that correspond to one times the inverse (-lx) of the daily performance of the S&P

               4 500 VIX Short-Term Futures Index. Hu's maximum gain was the premium earned when he

               5   initially sold the option, and his maximum loss would occur if SVXY shares fell to zero.

               6   Ex. C ¶ 10.

               7          By selling uncovered puts on SVXY, Hu's goal was to have the options expire

                   worthless while he kept the put sale proceeds and enjoyed a stream of income. Ex. C ¶ 11.

               G] For the five months his trading account was at eOption—from September 2017 through

              101 early February 2018—Hu earned $64,306.47 in option premiums by selling these uncovered

~             11   puts. Ex. C ~ 11. He also was doing this exact same strategy at his previous brokerage firm,
i~
w        ~ 12 OptionsHouse, and upon information and belief, his option premiums earned there were
O        °°
v      ~ N    13 significant. Ex. C ¶ 11. Hu was profitable in the low volatility market that existed for quite
F~I   N ~ M
W 'CAN
V Q~~         14 some time by engaging in this strategy at various discount brokerage firms. Ex. C ¶ 11.
~ ~~
~
~.  ~za
    0 Nw      15                 2.      When there was a bid spike in market volatility in the after-hours
~ ~~   ~_                                market on February 5, Hu's option positions moved against him,
~ o~~         16                         and eOption had to sell him out to cover his margin call.
~~~~
ICI   '-~ M

~         N   17          By selling uncovered puts on SVXY, Hu was predicting that the underlying security,
Or
~             18 SVXY, would either remain flat or go up. Ex. C ¶ 12. On January 31, 2018, SVXY closed

              19 at a price of $118.11. Ex. C ¶ 12. By February 2, the security closed at $105.60. Ex. C ¶ 12.

              20 On Monday, February 5, the overall market declined even more and SVXY closed at

              21   $71.82. Ex. C ¶ 12. During market hours on February 5, Mr, Hu continued to sell more

              22 uncovered puts on SVXY to collect even more premium. Ex. C ¶ 12. In the after-hours

              23 market on February 5, the market experienced a tremendous volatility spike that resulted in

              24 the underlying security, SVXY, substantially falling in value. Ex. C ¶ 12. When SVXY

              25 closed on February 5 at a price of $71.82, Hu was not in a margin call situation at the market

              26

              27
                                                                Page 13 of 33
                                           MAC:15872-001 Opposition fo #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3: l0 PM
                   Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 14 of 33



              1 close.9 Ex. C ¶ 12. A margin call would have been triggered in Hu's account when SVXY !I

              2 reached a price of approximately $47.05. Ex. C ¶ 12. However, in after-hours trading that I'~,

              3   day, due to extreme market volatility, the stock plunged to as low as $11.00, which placed
              4 Hu in a substantial margin call that required additional funds to be deposited. Ex. C ¶ 12.

              5 eOption's risk manager phoned Hu after the close on Monday, February 5 to inform him of

              6 the after-hours drop in price. Ex. C ¶ 12.

              7           Hu was short a total of 102 uncovered puts on SVXY, and unfortunately, options do

              8 not trade in the after-hours market, and thus there was no opportunity for Hu to cover (i.e.

              9 buy back) his option positions on SVXY.10 Ex. C ¶ 13. When the price of SVXY fell

             10 below $47.05 in the after-hours market, Hu was in a margin call. Ex. C ¶ 13

~            11           When the market opened on February 6, 2018, SVXY was temporarily halted and
z
w       ~ 12 opened hours after most stocks that day, at a price of $11.70 (which was down more than
O       °° 13
V       ~'
       ~ N
         W
              !~ 80%, or $60.12 from the previous close of $71.82/share). Ex. C ¶ 14. eOption's Risk
    4J ~ M
    7

     ~~ 14 Management Department bought to cover 64 short puts on SVXY and covered a small
V Q~°N
~ ~~
~~~~t
~~Nw 15 position on VXX6 at a total cost of $457,605.96—which was the amount of cash that Hu
~ ~~
~
rI~
    o~~
     `~ N
          16 had in his account. Ex. C ~ 14. In accordance with the Margin Agreement, the firm's Risk
VJ ~ ~ 00
H   '~ M

                  Management Department used this balance to cover a portion of the amount he owed, but
a       O




~            18 there was still a remaining amount due. Ex. C ¶ 14. Also, 5 puts were assigned to Hu that

             19 evening on February 6 that were "deep in the money." Ex. C ¶ 14.

             20           A "deep in the money" option has an exercise, or strike price, significantly above

             21 (for a put option) the market price of the underlying security, SVXY. Ex. C ¶ 15. Thus,

             22 since Hu was assigned 5 "deep in the money" puts that day, he had to purchase 500 shares of

             23 SVXY at $70/share, for a total cost of $35,009.00.                       Ex. C ¶ 15.           On the evening of

             24
                  9 A margin call is a demand by a broker that an investor deposit further cash or securities to cover
             25   possible losses. See, e.g., https://www.investopedia.com/terms/m/margincall.asp.

             26. 'o To cover a position means to reduce exposure, which, in this case, meant Hu was required to
                supply additional funds to reduce his exposure to the large losses his positions were incurring. See,
             27 e.g., https://www.investopedia.com/terms/c/cover.asp.
                                                                 Page 14 of 33
                                            MAC:15872-001 Opposition to #I Jay Hu_s Motion to Vacate ArbiCiation Award 12/30/2019 3: l0 PM
            Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 15 of 33



     1 Wednesday, February 7, Hu was assigned on another 26 puts (where he had to buy 2600

     2     shares of SVXY) at an expenditure of $228,027.00 (for the breakdown, he bought 1300

     3     shares at $85, 1200 shares at $90, and 100 shares at $95). Ex. C ¶ 15. This still left Hu's

     4     account with a long position of 3,100 shares of SVXY and short 7 SVXY naked puts.

     5     Ex. C ¶ 15.

     6            On Thursday, February 15, eOption's Risk Management Department ultimately

     7     liquidated the remaining positions. Ex. C ¶ 16. At that time, eOption sold 3,100 shares of

     8     SVXY for approximately $39,990.00 and bought to cover the remaining 7 short puts for

     9 approximately $40,044.00. Ex. C ¶ 16. However, there was not enough to cover his entire

    10 balance, resulting in a shortfall in Hu's account of -$264,603.77. Ex. C ¶ 16. To this day,

~   11     Hu has not paid this amount he owes to eOption and, as a result, this was the principal

           amount successfully recovered by Regal in the FINRA arbitration. See Ex. B.

                         3.      eOption's Risk Management Department worked diligently with
                                 Hu to mitigate the risks in his account.

                  After the close on February 5, when eOption's Risk Management Department saw

           the tremendous volatility spike in SVXY in the after-hours market, they communicated with

           Hu on a continual basis during this period. See April 6, 2018, emails, attached as Exhibit I.

           Hu asked that eOption not liquidate his positions since he thought the price decline was

           temporary. Ex. C ¶ 17. Hu said he needed a week or two to come up with funds to deposit

           to meet any shortfall, which gave a clear message to eOption that he was not going to meet
    20
           his margin call in a timely manner. Ex. C ¶ 17. eOption informed Hu that the firm was
    21
           unable to wait that long and may need to act by the following morning. Ex. C ¶ 17. The
    22
           Risk Management Department weighed the risks and made the evaluation that they could
    23
           not wait to cover the positions in the account. Ex. C ¶ 17. After extensive discussions with
    24
           Hu about the state of his account on February 5 and 6, the Risk Management Department
    25
           determined that Hu was unable to deliver funds in a timely fashion to maintain the positions
    26
           as he requested. Ex. C ¶ 17.
    27 I
                                                       Page 15 of 33
                                   MAC:15872-001 Opposition to #t Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                    Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 16 of 33



               1                 4.      eOption acted in accordance with the Margin Agreement.

               2          All of the Risk Management Department's subsequent actions were in accordance

               3 ~ with the Margin Agreement, which allowed Hu to use credit against his equity. Ex. F. Since

               4 his naked puts were deeply in the money, Hu now had a margin call, and he was required to

               5   provide additional funds to cover it. Ex. C ¶ 13.

               6          On Tuesday, February 6, eOption called and emailed Hu eight times to communicate

               7 the state of his account. Exhibit B. As stated earlier, SVXY halted in trading, and eventually

               8 opened on February 6 at $11.70 per share. Ex. C ¶ 16. At this price, Hu's account was in a

               9 state where he was negative equity, meaning his funds were not sufficient to meet the value

              10 of the overall account by approximately -$265,338.43. Ex. C ¶ 16; Ex. I.

~             11          eOption was in constant communication with Hu to determine if he intended to send
z
w        ~    in funds to cover his shortfall. Ex. C ¶ 17. Hu would not commit to sending in additional
          12'
O      °°
       ~' 13 funds, which resulting in eOption being required to take action immediately to mitigate the
V     ~N
     N ~ M

     G o
       ho N
V Q b~        14 risk to the firm. Ex. C ¶ 17. It was Hu's stated belief was that SVXY would recover at
   ~~
~
~. ~z¢
   0 Nw       15 some point and he would no longer be in a negative equity situation. Ex. C ¶ 17. That was
~ -- ~~
~ o~~         16 not the case.
cn — ~~
H     a M

~     N       L7          On February 6, in accordance with the Margin Agreement, the Risk Management
Ot
~             18 Department used the cash in Hu's account to cover a portion of his debt; however, there
►~
              19 were not enough funds to cover the entire amount he owed. Ex. C ¶ 18. Because Hu was

              20 now long SVXY stock, the Risk Management Department started selling the stock positions

              21   to generate more cash. Ex. C ¶ 18. Because there were not enough funds in his account to

              22 buy all the shares that Mr. was obligated to pay for, eOption told Hu that his account was

              23 still underwater by approximately $265,338.43, and he had to promptly send these funds to

              24 eOption in accordance with the Margin Agreement he previously signed. Ex. C ¶ 18.

              25 However, Hu has refused to send in any additional funds to cover his debt. Ex. C ¶ 18.

              26

              27
                                                               Page 16 of 33
                                           MAC:158~2-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                      Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 17 of 33




                1                    5.      eOption had controls in place prior to February 5 that reduced
                                             Hu's risk exposure.
                ~7
                                             a.         eOption significantly increased the margin requirements
                c3                                      on Hu's position,

                4          Although eOption had no duty of suitability in Hu's self-directed account, where ~,

                 5 eOption made no trading recommendations and he was charged just a few dollars in

                6 commissions per trade, eOption did take measures to monitor and restrict Hu's trading in

                 7 options in SVXY, which ultimately saved him a substantial sum of money. Indeed, eOption ~,

                 8 implemented higher restrictions on Hu's trading, which he ironically fought. Had Hu been

                 9 allowed to engage in the trading he desired to do, his losses would have been in millions of ldi

                101 dollars.

~               11             eOption increased the margin requirements on SVXY trading in the fall of 2017,
z
w          ~ 12 which had the effect of significantly reducing the leverage Hu could use to trade these

~        ~, N 13 options in his account. Previously, eOption's clearing firm required 10-20% equity of the
        y ~ M
V                                                                                          eOption
  ~.~~ 14 underlying security in the account to short uncovered puts. Ex. C ¶ 20. However,
  o°°~
~~~x
~„?~ 15 made the determination to significantly increase the equity requirement on shorting SVXY
~~'~~
~ o>~
    ~' N
         16 puts, requiring 50%. Ex. C ¶ 20.
          ~~
~••~1    -~ m

~          N 17                Depending on the strike price it can be as little as 10% of the strike price. Ex. C.
O~
~               18 Instead of the 10%-20% equity requirement by the clearing firm, eOption increased it to

                19 50% equity to mitigate risks for clients and the firm. Ex. C ¶ 21. When Hu found out about

                20 this new increased requirement, and his order was rejected because it did not satisfy the 50%

                21   equity requirement, Hu was visibly upset and expressed his dissatisfaction in an email.

                22 Ex. C ¶ 21. He wanted the margin requirement to remain at the lower percentage, but

                23 eOption stayed firm at this 50%. Ex. C ¶ 21. Thus, the effect of eOption increasing the

                24 requirements is that Hu had significantly less leverage in his account. Ironically, if the

                25 margin requirement had remained low as Hu desired, his actual losses would have been

                26 substantially greater -- as high as $3 million.

                27
                                                                       Page 17 of 33
                                                  MAC:1 58 72-00 1 Opposition to #1 Jay Hu_s Motion Co Vacate Arbitration Award 12/30/2019 3:10 PM
            Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 18 of 33



       1                            b.       On a phone call in September 2017, Hu was warned of the
                                             risks of his position.
       2
                  On a phone call on September 8, 2017, a registered representative at eOption, Annie
       3
           Calpe, told Hu that he should be aware that he is concentrated in the SVXY option position
       4
           and that eOption may be rejecting future orders. Ex. C ¶ 22. Hu told eOption that he had
       5
           another options account at a different broker-dealer, OptionsXpress, and had been
       6
           comparing quotes between the two firms. Ex. C ¶ 22. Because this was an unsolicited, self-
       7
           directed online trading account, he was charged just $3/trade, Hu made all his own trading
       8
           decisions in his account, entirely on his own accord. Ex. C ¶ 22. There was no broker or
       9
           advisor associated with the account, nor was any advice given at any time. Ex. C ¶ 22. Hu
      l0
           wanted a speculative, high risk trading account at eOption where he entered the orders
~     11
           himself and created his own investment strategy, and he had the necessary income, net

           worth, profession, and risk objectives to do so, as well as the necessary signed a~~reements,

           including an executed margin agreement. Ex. C ¶ 22.

                                    c.       Hu's orders were rejected when they exceeded the margin
                                             requirement, and he fought the rejection.

                  To further explain the email where Hu expressed dissatisfaction with the increased

           requirement, on September 29, 2017 eOption rejected an option order placed by Hu on

           SVXY, and the registered representative stated, "Please be aware that an order was rejected
►-~
      19 on SVXY because it exceeds the uncovered put contract limit for your account ending in 55.

      20 We currently hold a higher requirement for this security." See September 29, 2017, email

      21   attached as Exhibit J.

      22          Hu was upset at the increased margin requirement at SVXY, and tried to fight the'

      23 order rejection. On October 1, 2017, he stated in an email:

      24          This is so shocking and unreasonable.

      25          Before I opened the account with eOption, I specifically asked about the
                  margin requirement for this and was told nothing special about it.
      26

      27

                                                          Page 18 of 33                                                              I
                                     MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate At~bitration Award 12/30/2019 3:10 PM ;'
                      Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 19 of 33



                            Now as one of your experienced customers, I feel so miserable to be treated
                            like this. I had mistakenly thought small brokerage firms like you would
                 2          respect and treat their experienced customers better than the large ones.

                 3          The account summary showed my buying power for option to be 377,601.53,
                            there is absolutely no reason to reject an ordinary put sell order.
                 4
                            When a customer was annroved for margin, it means he has the financial
                 5          capability to withstand loss hence no reason for the brokerage firm to tell
                            them what could or could not do. In case of a severe market down-turn, every
                 6          put seller would experience a paper loss and may need to respond to a margin
                            call. Until then however there is no reason whatsoever to restrict their
                 7          trading (other than the arrogance of saving you know more than your
                            customers).
                 8
                            Even if you elan to change margin requirement for some underline, it should
                 9          be based on the sound statistics, not on the attitude of "I know more than you
                            do and you have to do what I say". For example, how in the world could you
                10          justify an exchange-traded fund (or note) could be more risky than individual
                            stock (not to mention biotech stocks)?
~               11
z                           It is absurd to reLect customer orders when your current margin calculation
w         ~ 12              showed no excess of mar gi'n use. Moreover, you have not told us what the
                            new formula for margin calculation (and the basis for that)."
~     ~~ 13
`   GJ ,_.. M
T   > p~      Ex. J (emphasis added).
U~~~ 14
~~~~
~ x ~x                On October 2, 2017, eOption responded to Hu with the following email where
~ a~zw~
           15
E_,_~~
r-~
              eOption explained to Hu that the firm is holding higher requirements for SVXY "due to
~
rI~
    o~~
      N N
           16
VJ
H
      ~ 00
     '~ M     market conditions and volatility." It also tells Hu that he is holding a "concentration of

                     SVXY uncovered put positions." The email states in pertinent part that
~               18
                            margin maintenance requirements may change without                       prior
                19          notice . . .[Regal] retains] absolute discretion to determine whether, when
                            and in what amounts we will require additional collateral. In some situations,
                20          [Regal] may find it necessary to require a higher level of equity in your
                            account. For example, we may require additional collateral if an account
                21          contains:

                22                 •Only one security or a large concentration of one or more securities;
                                   or
                23
                                   •Low-priced, thinly traded or volatile securities; or if
                24
                                   •Some of your collateral is or becomes restricted or non-negotiable or
                25                 non-marginable. We also may consider market conditions and your
                                   financial resources.
                26

                27
                                                                 Page 19 of 33
                                             MAC:158~2-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                       Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 20 of 33



                1            LRegal]~is] holding hi gher requirements for SVXY due to market conditions
                             and volatility. Also, your account is holding a concentration of SVXY
                2            uncovered put positions. . . .

                3     Ex. J (emphasis added).
                4            Although the margin requirement was now higher in the account due to market

                5     conditions and the volatility of SVXY and Hu was made fully aware of this fact, and he was

                6     also warned that his account was concentrated in SVXY, he was not deterred. Ex. C ¶ 9. He

                7     continued to sell uncovered puts on this position, on his own accord in his unsolicited and

                8     self-directed trading account, in accordance with his high-risk investment objectives and

                ~] desire for speculation. Ex. C ¶ 9.

               10'                  6.      Hu had a history of trading an even larger concentrated position
                                            in SVXY options at a previous broker dealer.

                             It is important to note that Hu had been trading an even larger position in SVXY
~,        ~ 12 I'~
w                     options at a prior brokerage firm, before he opened at account at eOption. Ex. C ¶ 23. In
O      ~, °°
          ~'
   y~~
xV >~,^   N 13 !,
           fact, Hu transferred over a short position in SVXY from another brokerage firm,
V Q b~ 14I
~ ~~`
  ~ ro
           OptionsHouse, where he was short a total of 200 SVXY puts at various strike prices and
~ ~ "Q
~,,,✓ ~ z u. 1 J`~
        ao            expiration dates. See Options Transfer Form to eOption, dated August 29, 2017, and the
~ o~~ 16
~~~~
H        accompanying statement from OptionsHouse, attached as Exhibit K. This statement from
       `-~ M

          N    1 /
^,        O    i
V~
                      OptionsHouse shows that Hu had a history of this concentrated trading position in selling
~              18
                      uncovered puts on SVXY. See Ex. K. It is evident from his trading strategy at eOption that
               19
                      he made the decision on his own accord in his self-directed account to continue this exact
               20
                      same trading strategy in SVXY options.
               21
                             Hu continued this same short strategy in SVXY puts at eOption in his self-directed
               22
                      account. Ex. C ¶ 13. Hu was short 102 SVXY put contracts at eOption in early February
               23
                      2018 (while he had nearly double this short position, 200 contracts, at OptionsHouse).
               24
                      Ex. C ¶ 13.   This further disproves the repeated theme of being asmall-time amateur
               25 i
                      investor presented throughout Hu's motion.
               26

               27~
                                                                    Page 20 of 33
                                                MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                     Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 21 of 33



               1           C.       HU'S OTHER UNSUCCESSFUL FINRA ARBITRATION.

               2'           Important to this Court's consideration, but wholly absent from Hu's motion, is Hu's

               3 other, contemporaneous, unsuccessful FINRA arbitration, in which another brokerage was

               4 awarded nearly $375,000 against Hu because of the exact same trading strategy at the heart

               5 of this case—selling uncovered puts on SVXY. See Ex. D; Ex. E. Indeed, on April 20,

               6 2018, Charles Schwab & Co. (Charles Schwab) initiated a FINRA arbitration against Hu to

               7 recover a debt of nearly $375,000 that Hu accrued when selling uncovered puts on SVXY.

                    Ex. D. Charles Schwab would later prevail and reduce their arbitration award to judgment.

               7 Ex. E.

              10           D.      THE UNDERLYING FINRA ARBITRATION.

~             11            Less than a week after being sued by Charles Schwab, Hu recycled his answer in the
z
w        ~ 12 Charles Schwab arbitration and used it to file an arbitration complaint with FINRA against
O   °° 13
V ~~~               Regal, alleging, as he does here, that his own financial missteps were actually Regal's fault.
xV Q~~
   ~~~N       14 Ex. C ¶ 24. Regal responded and asserted a counterclaim for breach of contract against Hu
~ ~~
~~~x
     ~zw IJ~
     a ~~
                    for the shortfall in his account, seeking the $265,338.43, plus attorney fees, that Hu owed

~ o~~
   `~ N
        16 Regal. Ex. C ¶ 24.
     ~ ~~
~{    '-~ M

~        0 17              During the arbitration, Hu was, pursuant to FINRA Code of Arbitration Procedure
a
~             18 for Customers § 12400(a), given an opportunity to strike and rank the proposed arbitrators

              19 for selection, which Hu admits he did. l i ECF No. 1 at 9.

              20            Further, early in the arbitration process, Regal subpoenaed Hu's complete personal

              21    and business tax returns. Ex. C ¶¶ 26-28. Hu fought this disclosure but was, eventually,

              22 ordered by the FINRA panel to provide his complete personal and business tax returns.

              23 Ex. C ¶~ 26-32. Hu repeatedly refused to comp1y.12 Ex. C ¶¶ 26-32. Instead, Hu provided

              24

              25    ~ ~ Hu picked a panel for his FINRA arbitration with Charles Schwab prior to picking a panel in the
                    Regal case, and the process of ranking and striking was identical to the Charles Schwab case.
              26    Ex. C ¶ 25.

              27 '2 Hu's repeated refusal to comply with the panel's discovery orders were the basis of the $23,000
                    monetary sanction imposed on Hu. See Ex. C ¶ 44; see also the June 4, 2019 FINRA Office of
                                                                 Page 21 of 33
                                             MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate ArbiUation Award 12/30/2019 3: l0 PM
                     Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 22 of 33



              1 '~ only first two pages of his personal tax returns for 2015-2017, which were unsigned and

              2 ~I appeared to be edited. Ex. C ¶ 28. There were no required schedules attached, and Hu still

              3     refused to provide his corporate tax return for his business. Ex. C ¶ 28.

              4            When the FINRA panel then ordered Hu to send a form to the IRS requesting

              5     complete copies of his personal and corporate tax returns for 2015-2018, and provide a copy

              6 to Regal and the panel so all parties could see that it was done, Hu alleged that he sent it to

              7 the IRS, but he "forgot" to make a copy for Regal and the panel.13 Ex. C ¶ 41.

              8            Then, in direct violation of various FINRA arbitration rules and the FINRA panel's

              9 orders, Hu refused to disclose documents and information concerning other firms where he

             10 had brokerage accounts, or provide statements as required in the required FINRA discovery.

~            11     Ex. C ¶ 28-30. As a result, Regal requested that the FINRA arbitration chair execute orders
z
w       ~ 12 of production directed at these non-party entities. Ex. C ¶ 30. As a result of those orders of

~ ~~M 13            production, Regal discovered that Hu was trading the same exact investment product at issue
      oo N
    ~ h
V Q~~ 14 in this case at several other brokerage firms, including Charles Schwab. Ex. C ~ 30. More
~ ~~
   ~ y X
~, ;~~ 15 critically, through this discovery, Regal discovered Hu's other, ongoing FINRA arbitration
   a ~~
   o>0 16 against Charles Schwab, based on that same exact product, during the same exact time-
cn
~
   — -a~~
        r,
~       N I7 frame, and alleging the same exact allegations against Schwab that Hu asserts now.

~            18 Ex. C ¶ 30.

             19 I                  1.     Hu's manufactured bias claim

             20            Upon Regal's discovery of the Charles Schwab arbitration, Hu went into a tailspin.

             21     Ex. C ~¶ 31-52. Hu first went to the head of FINRA arbitration and asked, without any

             22 basis, that the entire FINRA panel be thrown out due to "bias" and that a new arbitration

             23 date be awarded. See July 5, 20191etter, attached as Exhibit M.

             24
                Dispute Resolution Order imposing $23,000 in monetary sanctions against Hu, attached as
             25 Exhibit L.

             26 13 To this day, Hu has still not provided any update on the tax forms or any responses or tax returns
                from 2015-2017 from the IRS, which were required for Hu to provide to Regal months ago under the
             27 FINRA discovery guidelines. Ex. C.
                                                                Page 22 of 33
                                            MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                    Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 23 of 33



             1            About two weeks later, FINRA notified all parties that the FINRA Director of the

             2 Office of Dispute Resolution, Rick Berry, denied Hu's application. See July 17, 2019, letter,

             3     attached as Exhibit N. Berry informed the parties that the panel will not be removed, nor

             4 will the FINRA arbitration (scheduled to start in 4 days) be postponed. See Ex. N. The same

             5 day, Hu sent individual letters to each panelist, asking them to recuse themselves for

             6 "extreme bias." See July 17, 2019, letters, attached as Exhibits O, P, Q. After Regal

             7 opposed these attempts to disqualify the panelists, each panelist responded separately,

             8 indicating that the arbitrators would not recuse themselves and would continue with the

             0 arbitration as planned on July 23, 2019. See July 19, 2019 letter from Andrew Mintzer,

            101 attached as Exhibit R; July 19, 2019 email from David Moran, attached as Exhibit S; July

~           11     19, 20191etter from Erik Siering, attached as Exhibit T.
z
w      ~ 12               On July 23 and 24, 2019, the arbitration took place in Las Vegas. Ex. C ¶ 53. Hu
O
V ~~m 13           presented his case for nearly five hours before the panel on the first day, and had ample time

  7 .~ ._. 14 to present his case, bring any witnesses and experts (Hu chose not to), and cross examine
U Q~~
~~;~w15
   ~ ;X
                   Regal's witnesses. Ex. C ¶ 53. The panel took care to ensure that Hu had time to present all
    a ~~
   o>0 16 of his facts and arguments. Ex. C ¶ 53. At the end of the hearing, Regal's counsel, asked Hu
~~~~
H    ^~ M


~    N I7 on the record if he has had a "full and fair hearing." Ex. C ¶ 53. Hu responded "yes."
O~
~      18 Ex.C¶53.
►~
       19                 2.    The Award.

            20            Eventually, after the lengthy and contentious discovery period and arbitration, on

            21     August 8, 2019, the FINRA panel unanimously awarded Regal the full amount it was

            22 seeking in its counterclaim, including interest, attorneys' fees, and a monetary sanction

            23 against Hu. See Ex. B; Ex. C ¶ 54.

            24 III.       LEGAL ARGUMENT

            25 I          The Court's review of an arbitration award is highly deferential. PowerAgent Inc. v.

            26~ Elec. Data Sys. Corp., 358 F.3d 1187, 1193 (9th Cir. 2004). The Federal Arbitration Act

            27 ~ ~ sets forth the limited circumstances under which a court may vacate an arbitration award:
                                                               Page 23 of 33
                                           MAC:15872-001 Opposition to #I Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                    Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 24 of 33



               1          (1) where the award was procured by corruption, fraud, or undue means;

               2          (2) where there was evident partiality or corruption in the arbitrators, or either
                          of them;
               3
                          (3) where the arbitrators were guilty of misconduct in refusing to postpone
               4          the hearing, upon sufficient cause shown, or in refusing to hear evidence
                          pertinent and material to the controversy; or of any other misbehavior by
               5          which the rights of any party have been prejudiced; or

               6          (4) where the arbitrators exceeded their powers, or so imperfectly executed
                          them that a mutual, final, and definite award upon the subject matter
               7          submitted was not made.

               8          9 U.S.C. § 10(a); see also Wall Street Assocs., L.P. v. Becker Paribas Inc., 27 F.3d

               9 ~ 845, 848 (2d Cir. 1994) (noting "the FAA's strong presumption in favor of enforcing

              10 ~ arbitration awards."). The party moving to vacate the award bears the burden of proof.

~             11   9 U.S.C. § 10(a); see also D.H. Blair ~ Co. v. Gottdzener, 462 F.3d 95, 110 (2d Cir. 2006)
z
w        ~ 12             Here, although Hu ostensibly asserts each of the four circumstances occurred, see
O
V
         °°
         ~' 13 ECF No. 1 at 31-35, Hu cannot demonstrate any grounds for this Court to vacate the
        ~ N
          W
h~I   N ~ M
W     ~C~N
V Q,~~ 14 arbitration award and, as a result, this Court should deny his motion.
~~ro
~
~ .~Wi z¢
~   0~; ~~w 15    A.     HU CANNOT DEMONSTRATE THE AWARD WAS PROCURED SY
    -.                   UNDUE MEANS.
~
rI~
    o~~ N N
            16
VJ ~ ~ 00
H       ~ M              1.      The arbitrators were not required to state the reason for their
~        0 17                    decision.
O►
~             18          Hu seems to believe the arbitrators did not give sufficient rationale behind their
►~
              19 arbitration award. ECF No. 1 at 34.             However, arbitrators are not required to state the

              20 reasons for their decisions. United Steelworkers of America v. Enterprise Wheel &Car

              21   Corp., 363 U.S. 593, 598 (1960); Kaiser Cement Corp. v. Fischbach and Moose, Inc., 793

              22 F.2d 1100, 1102 n.6 (9th Cir.1986). That is because the Court presumes the arbitrators took

              23 a permissible route to the award where one exists.                       A.G. Edwards &Sons, Inc. v.

              24 McCollough, 967 F.2d 1401, 1403 (9th Cir. 1992). As a result, the Court should confirm an

              25 award if "a ground for the arbitrator's decision can be inferred from the facts of the case."

              26 PartnerWeekly, LLC v. Viable Mktg. Corp., 2:09-CV-02120-PMP, 2012 WL 1185673, at *3

              27 (D. Nev. Apr. 9, 2012) (citing D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110
                                                               Page 24 of 33
                                           MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                     Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 25 of 33



             1 (2d Cir. 2006).         "Only a barely colorable justification for the outcome reached by the

             2 ~ arbitrators is necessary to confirm the award." Id.

             3             Here, the ~,~rounds for the arbitrator's decision can easily be inferred from the facts of

             4 the case: Hu, as an experienced trader, took a position that could move against him if the

             5      price of SVXY went down. As a result of the volatile market, Hu's position moved against

             6 him. Hu did not have sufficient capital to cover his position and, even after Regal's actions

             7      to stem his losses, Hu owed Regal $265,338.43. Hu then violated the margin agreement by

              8     failing to repay that amount. Thus, the arbitrator's $265,338.43 principal award is easily

             ,r'] inferred from the facts before the arbitrators. Further, the arbitrators found that Hu

            10~ intentionally violated their discovery orders and, as a result, assessed against him a monetary

~           11      sanction, which is within the purview of FINRA arbitrators.14 Further, the FINRA panel
z
w      ~ 12 assessed attorney fees against Hu, as provided by his new account paperwork.                                          Thus,
O   °°
U ~~~ 13            because the entirety of the FINRA arbitration award can be inferred from the record, this
W ~C.o~oN
V Q,~~ 14 Court should reject Hu's meek argument regarding the sufficiency of the rationale behind
~~~
~ ~; ~, 15 the arbitration award and, in doing so, deny Hu's motion.
~ ~za
  0. ~~


~
rI~
    o>~
     ~ N
         16                       Z.       Hu does not demonstrate undue influence.
VJ ~ ~ 00
~{   a M

~      N 17                Here, beyond baldly asserting that "the award was procured by `undue means,"'
O~
~           18 ECF No. 1 at 32, Hu fails to present any argument or evidence that Regal committed fraud

            19 upon the panel that was (1) not discoverable upon the exercise of due diligence prior to the

            20 arbitration, (2) materially related to an issue in the arbitration, and (3) established by clear

            21      and convincing evidence. A.G. Edwards &Sons, Inc., 967 F.2d at 1403. Thus, this Court

            22 can safely disregard Hu's bare-bones argument regarding undue influence. As a result, the

            23

            24 !I
                    14
                       FINRA's Code of Arbitration Procedure for Customer Disputes § 12212(a) provides that "[t]he
            25 Ii~' panel    may sanction a party for failure to comply with any provision in the [Code of Arbitration
                    Procedure], or any order of the panel or single arbitrator authorized to act on behalf of the panel" and
            26 I    that,    "[u]nless prohibited by applicable law, sanctions may include, but are not limited
                    to . . . [a]ssessing monetary penalties payable to one or more parties; . . . [a]ssessing postponement
            27 1 and/or forum fees; and [a]ssessing attorneys' fees, costs and expenses."
                                                                 Page 25 of 33
                                             MAC:15872-001 Opposition to #I Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                        Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 26 of 33



                  1 ~ Court should deny Hu's motion and should, instead, reduce the FINRA arbitration award to

                  2 ~ judgment.

                  3           S.      HU DOES NOT DEMONSTRATE EVIDENT PARTIALITY.

                  4           Hu then presents a litany of baseless arguments regarding the FINRA panel's

                  5   purported partiality. ECF No. 1 at 8-21. However, none of the arguments demonstrate

                  6   evident partiality because Hu simply presents frequently-rejected arguments that arbitration

                  7   is generally unfair; that arbitrators appointed by FINRA are institutionally biased in favor of

                  8   the securities industry; or that the panel's evidentiary decisions somehow demonstrate bias.

                  9   Because Hu presents no evidence of evident partiality, this Court should deny his motion.

                 10                   1.      Hu does not demonstrate evident partiality prior to the hearing.

~                11           On this point, Hu claims that the Award should be vacated because either arbitration
z
w          ~ 12 is generally unfair or because arbitrators appointed by FINRA are institutionally biased in

~      ~~ 13          favor of the securities industry.15 ECF No. 1 at 3-14. Hu's claim is not based on any
     C~J ,_, M

       oo N
     ~ h
UQ~~ 14 specific facts relating to this case, nor is it based on any admissible or judicially noticeable
~~~`
~ ~ y X
  ro Z w 1 5
  0. ~~
             evidence; rather, Hu relies entirely on conjecture and unrelated news articles. ECF No. 1 at

~
rI~
    o>~
     `~' N
           16         3-8. In the absence of any specific facts that point to any arbitrator's improper motive, Hu's
VJ      ~ 00
~{     '—~ M

           O     ~/   motion to vacate the Award should be denied.

~                18           Indeed, generalized attacks on arbitration "res[t] on suspicion of arbitration as a

                 19 method of weakening the protections afforded in the substantive law to would-be

                 20 complainants," and as such, they are "far out of step with [the Supreme Court's] current

                 21   strong endorsement of the federal statutes favoring this method of resolving disputes."

                 22 Rodriguez de Quijas v. Shearson/Am. Exp., Inc., 490 U.S. 477, 480 (1989); see also Gilmer

                 23 v. Interstate/Johnson Lane Corp., 500 U.S. 20, 30 (1991) ("declin[ing] to indulge the

                 24

                 25 's Hu also argues that the panelists demonstrated evident partiality by previously ruling in favor of
                     Regal or in failing to recuse themselves after being presented with these same arguments. This, too,
                 261 fails. The mere fact that the arbitrators find in favor of the opposing party does not establish
                     partiality. See Polin v. Kellwood Co., 103 F. Supp. 2d 238, 259-60, 2000 WL 877011 (S.D.N.Y.
                 27  2000).  Thus, the Court can also reject this argument.

                                                                     Page 26 of 33
                                                MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/20 1 9 3:10 PM
                  Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 27 of 33



             1 ~ presumption that the parties and arbitral body conducting a proceeding will be unable or

             2 ~ unwilling to retain competent, conscientious and impartial arbitrators.")

             3          Additionally, courts have repeatedly rejected the very same argument that Hu makes

             4 here—that arbitrators appointed by securities self-regulatory organizations are institutionally

             5 biased in favor of the securities industry. See Ruei-Chan v. Merrill Lynch Pierce, Fenner &

             6 Smith, Inc. (In re N. Y. Stock Exch.), 04 CIV. 488 (RWS), 2004 WL 2072460, at *5

             7 (S.D.N.Y. Sept. 8, 2004) (denying motion to vacate and finding that evidence was
             ~~ inadequate to raise a serious question as to the existence of an institutional bias); Alberti v.

                 Morgan Stanley, 97 CIV. 9385 (RO), 1998 WL 438667, at *1 (S.D.N.Y. July 31, 1998),

            10 aff'd sub nom. Alberti v. Dean Witter Reynolds Inc., 205 F.3d 1321, 2000 WL 19090 (2d

~           11   Cir. 2000) (rejecting allegations that arbitrators appointed by the New York Stock Exchange

w      ~ 12 were institutionally biased because they treated Morgan Stanley deferentially due to the size,
O      ~°
V      ~' 13
     ~ N
    ~~ ~         volume and stature of its dealings on the New York Stock Exchange and stating that
W 'Co~ocv
V Q~~ 14 "allegations of bias must be specific; the appearance of bias is insufficient and mere
~~~
~q`~~x
~~~w 15 speculation is not enough.").

~ o>~ 16           This Court should follow GzlmeY and Rodriguez de Quzjas and should be guided by
v~—~~
~  -a r,
~     N 17 the decisions in Ruei-Chan and Alberti in determining that Hu has failed to establish any
O~
~        18 evidence establishing that arbitrators were actually biased against him, and his motion to

            19~ vacate the Award on the basis of the alleged "institutional bias" should be denied.

            20                 2.      Hu does not demonstrate evident partiality during the hearing

            21          Hu then attempts to assert that evident partiality occurred during the hearing because

            22 he was sanctioned for failing to comply with the panel's discovery orders, ECF No. 1 at 11-

            23 14, and because the panel "refuse[d] to admit critical evidences against Regal" while

            24 "admit[ting] unlawful evidences for Regal by manifestly disregarding laws." ECF No. 1 at

            25 17-21. While it is unclear whether Hu makes these challenges under 9 U.S.C. § 10(a)(2)

            ~. (evident partiality) or under 9 U.S.C. § 10(a)(3) (arbitrators "guilty of misconduct in
            27 refusing . . . to hear evidence pertinent and material to the controversy"), the result is the
                                                             Page 27 of 33
                                         MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                     Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 28 of 33



               1 same: Hu fails to demonstrate any impropriety in the arbitration concerning the panel's

               2 evidentiary decisions and, thus, this Court should deny his motion.

               3                          a.       Hu has failed to establish that the arbitrators' evidentiary
                                                   rulings were the result of improper motive.
               4
                           Hu argues that the FINRA panel "refuse[d] to admit critical evidences against
               5)
                    Regal," ECF No. 1 at 17-19, but "admit[ed] unlawful evidences for Regal by manifestly

                    disregarding laws." ECF No. 1 at 20-21. However, in reviewing the Award, the Court
               7
                    "cannot revisit [the panels'] evidentiary rulings." Aramark Facility Services v. Serv.
               8
                    Employees Intl Union, Local 1877, AFL CIO, 530 F.3d 817, 828 & n.6 (9th Cir. 2008); see
               9
                    also United Paperworkers Intl Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 40 (1987)
              10
                    ("[W]hen the subject matter of a dispute is arbitrable, `procedural' questions which grow out
~             11
z                   of the dispute and bear on its final disposition are to be left to the arbitrator."). On this
w       ~ 12
O       °°          ground alone the Court can safely deny Hu's motion.
u    ~ N
       W
              13
   CJ ~
   >~,~M
                           Even if the Court were to review the evidentiary rulings, however, the result woulc
U~~~          14
~~~`~               be the same: because rulings—even "repeated rulings"—against one party to the arbitration
~q x ~ ~<
~ ;zw         15
~~'~~               "will not establish bias absent some evidence of improper motivation," Hu cannot establish
~ o~~         16
~~~~
H    ~--~ M         any improper motivations behind the arbitrators' evidentiary rulings, and this Court should
~       ~'    17
O~                  deny his motion. Sheet Metal Workers Intl Ass 'n Local Union No. 420 v. Kinney Air
~             18
                    Conditioning Co., 756 F.2d 742, 746 (9th Cir. 1985); see also Bell Aerospace Co. Div. o~
              19
                    Textron, Inc. v. Local 516, Intl Union, United Auto., Aerospace & Agr. Implement Workers
              20
                    ofAm. (UAW), 500 F.2d 921, 923 (2d Cir. 1974) (claim that arbitrator consistently relied on
              21
                    evidence and reached conclusions favorable to one side did not establish "evident
              22
                    partiality"); Eagle Jet Aviation Inc. v. Woods, 403 P.3d 684, 2017 WL 2813985, at *4 (Nev.
              23
                    2017) (unpublished) (denying motion to vacate arbitration based on claim that arbitrators
              24
                    punished plaintiff for alleged "discovery abuse" while allowing the defendant's allegedly
              25
                    "much greater discovery abuse" to go unpunished).
              26

              27
                                                                Page 28 of 33
                                            MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award l2/30i2019 3:10 PM
                  Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 29 of 33



            1           Further, despite Hu's disagreement with the panel's decision to admit evidence ~

            2 against him, it is well established that arbitrators are not bound by the rules of evidence.

            3    Gilmer, 500 U.S. at 31 (noting that an important counterweight to the reduced discovery in

            4 NYSE arbitration is that arbitrators are not bound by the rules of evidence); see also Bell !~

            5 Aerospace Co. Div. of Textron, Inc., 500 F.2d at 923 (arbitrators may admit and rely on
                                                                                                                                           i
            6 evidence that would be inadmissible under the formal rules of evidence). Courts also give

            7 great deference to the arbitrators' decision to control the order, procedure and presentation

                 of evidence at the hearing, because when parties have agreed upon a particular method of

                 dispute resolution, it should generally be presumed fair. Kinney Air Conditioning Co., 756

            10 F.2d at 746.

~           11          These principles apply here. Hu agreed that the arbitration would be conducted in
i~
w      ~ 12 accordance with, among other things, the FINRA Code of Arbitration Procedure.
O     ~° 13
V ~~.~
   y~ N
            Ex. F § 42. Pursuant to FINRA Code of Arbitration Procedure § 12604, the arbitrators are
FVI 'C ~ N
V ~~~ 14 authorized to "decide what evidence to admit", and they are "not required to follow state or
~ ~~
~aNw~ ~ X 15 local rules of evidence." Hu therefore agreed that the arbitrators had the authority to
~ ~~
~ o>~  ~' N
            16 consider evidence that might be inadmissible in a court of law, and that process is presumed
      ~~
N    '~ M

~      ~ 17 fair.16 Hu has failed to set forth any specific facts to overcome the presumption of fairness

~           18 or to establish that the arbitrators' decision to admit the audio recording into evidence was

            19 the result of their improper motive against him. Thus, the Court should deny Hu's motion.

            20

            21

            22

            23

            24
               16 Thus, the arbitrators' decision to admit into evidence the audio recording of the telephone call
            25 between  Charles Schwab--discussed in Hu's motion as "Company S"--over Hu's objection was an
               authorized exercise of the arbitrators' authority under FINR.A Code of Arbitration
                                                                                                      local rules of
            26 Procedure § 12604(a). Further, because the panels were not required to follow state or
               evidence, Hu's objection to the two-party-consent recordation requirements of Nevada are irrelevant.
            27 Thus, this Court can disregard Hu's argument.
                                                               Page 29 of 33
                                           MAC:I5872-OOl Opposition to #I Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                       Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 30 of 33



              1              C.      HU FAILED TO SHOW THE ARBITRATORS EXCEEDED THEIR
                                     POWERS
              2
                             Finally, Hu asserts that the "irrational" award against him was "completely
              3
                      unjustified." ECF No. 1 at 21-31. Hu is incorrect and, thus, this Court should deny his
              4'.
                      motion.
              51
                             The Ninth Circuit has clarified that arbitrators "exceed their powers" only when the
              E li
                      award is (1) "completely irrational" or (2) exhibits a "manifest disregard of the law."
              7
                     Kyocera Corp. v. Prudential-Bache Trade Services, Inc., 341 F.3d 987, 997 (9th Cir. 2003).
              8
                      With regard to demonstrating a manifest disregard of the law, "the moving party must show
              9
                      that the arbitrator `underst[oo]d and correctly stated] the law, but proceeded] to disregard
             10
                     the same."' Collins v. D.R. Horton, Inc., 505 F.3d 874, 879 (9th Cir. 2007) (quoting San
~            11
~~                   Maritzme Compania De Navegacion, S.A. v. Saguenay Terminals Ltd., 293 F.2d 796, 801
~,           12
w       ~°           (9th Cir. 1961)). "[T]here must be some evidence in the record, other than the result, that the
O       °°
V    ~, ~ 13
x y~"'
    L ~ N
UQ~~ 14
            arbitrators were aware of the law and intentionally disregarded it." Bosack v. Sowa~d, 586
~~~~        F.3d 1096, 1104 (9th Cir. 2009) (quoting Lincoln Nat'l Life Ins. Co. v. Payne, 374 F.3d 672,
~ azw 15
~ ~~        675 (8th Cir. 2004)).
~ o>~ 16
cn
Y~~   '-~ M                1.     Hu does not demonstrate the Award is completely irrational.
N     O      ~/
V'    ~~
       ...
                             "An award is completely irrational only where the arbitration decision fails to draw
Q            18
                     its essence from the agreement [requiring arbitration]." Lagstein v. Certain Underwriters at
             19
                     Lloyd's, London, 607 F.3d 634, 642 (9th Cir. 2010) (quoting Corrcedy Club, Inc. v. Improv
             20
                      W. Associates, 553 F.3d 1277, 1288 (9th Cir. 2009)). "The question is whether the award is
             21
                     ', irrational with respect to the contract, not whether the panel's findings of fact are correct.
             22
                     Whether or not the panels' findings are supported by the evidence in the record is beyond
             23
                     the scope of [this Court].'" Id. at 641.
             24
                             Here, Hu never challenge the panel's authority under the [contractual agreement] or
             25
                  that the panel reached their conclusions in anything resembling an irrational manner. [The
             26'.
             27' contractual agreement] between Regal and Hu clearly mandates arbitration in the event of a

                                                                   Page 30 of 33
                                               MAC:15872-001 Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                 Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 31 of 33



           1 dispute. Ex. F § 42. Hu does not assert anything to the contrary, nor could he; Hu only

          2 disagrees with the findings and the outcome. This is the exact type of review not permitted

          3     by the Court. Thus, because the Award was not completely irrational, this Court should

          4 disregard Hu's argument and should deny his motion.

          5                    2.      Hu does not demonstrate the panel manifestly disregarded the
                                       law.
          6'
                       Manifest disregard of the law means "something more than just an error in the law or
          7'
                a failure on the part of the arbitrators to understand or apply the law. To vacate an arbitration
          8~
                award on this ground, it must be clear form the record that the arbitrators recognized the
          9''
                applicable law and then ignored it." Id. at 641 (internal quotations and citations omitted).
         l0l
                "There must be some evidence in the record, other than the result, that the arbitrators were

                aware of the law and intentionally disregarded it." Bosack v. Soward, 586 F.3d 1096, 1104—
w     ~ 12
O                   OS (9th Cir. 2009).
V ~, ~ 13
~•~•, i,>N ~.
r+-~
           ~ M
           oo N
                            Here, Hu points to no evidence that the panel was "aware of the law and
UQ~~ 14
~~ro~
p~`~~x              intentionally disregarded it." Rather, Hu points only to the result of the arbitration to
~✓ zw 15
      0. ~~
                    demonstrate that the FINRA panel purportedly disregarded the law, see generally ECF No. 1
~ o~~       ~' N
                 16
            ~~
H          '~ M     at 21-36, which does not justify vacatur under 9 U.S.C. § 10(a)(4). And because Hu has the
~              N 17
O~                  burden of demonstrating any purported error warranting vacatur, see D.H. Blair & Co. v.
~        18 Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006), Hu's failure to identify any error here requires
         19 ~'
               this Court deny his motion.
         20
                       D.     THIS COURT SHOULD AWARD REGAL ITS REASONABLE
         21 ~                 ATTORNEY FEES AND COSTS INCURRED IN OPPOSING HU'S
                              MOTION.
         22
                       Nevada law further vests this Court with the discretion to award attorneys' fees and
         23 ~,
               costs for a prevailing party in an action to vacate, confirm, or modify an arbitration award.
         24 '
               See Nev. Rev. Stat. § 38.243(2) ("A court may allow reasonable costs of the motion [to
         25
               confirm an arbitration award"); Nev. Rev. Stat. § 38.243(3) ("On application of a prevailing
         26 '
               party to a contested judicial proceeding [to confirm an arbitration award], the court may add
         27
                                                             Page 31 of 33
                                         MAC:15872-001 Opposition to #I Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                   Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 32 of 33



              1 reasonable attorney's fees and other reasonable expenses of litigation incurred in a judicial

              2   proceeding after the award is made to a judgment confirming, vacating without directing a

              3   rehearing, modifying or correcting an award."); see also Sanchez v. Elizondo, 3:15-cv-

              4 00474-RCJ-CBC, 2018 WL 5833052, at *1 (D. Nev. Nov. 7, 2018) (awarding fees under

              5   Nev. Rev. Stat. § 38.243(3) to the prevailing party successfully opposing motion to vacate

              6   FINRA arbitration award).

              7          Upon entry of the order denying Hu's motion to vacate the Award and reducing the

              8   Award to judgment, and the entry of a judgment consistent therewith, this Court should

                  award Regal its reasonable fees and costs. Regal will timely submit a verified memorandum

             101 of fees and costs upon notice by the Court that costs and fees are appropriate.

~            11   IV.    CONCLUSION
~~
w      ~ 12              Based on the foregoing, respondent Regal Securities, Inc., respectfully request the
O
U       °°
     ~, ~'
        N 13      Court (1) deny Hu's motion, (2) reduce the FINRA arbitration to judgment, and (3) award
x .>~.~
   ~~M
UQ~~ 14           Regal its reasonable attorney fees and costs incurred opposing Hu's motion pursuant to
  ~~~
~ ~~X
~ Nw 15           Nev. Rev. Stat. § 38.24(3).
Q 0. «~
     `°_                              ~~~~.
~ o~~`~ N
          16            Dated this~~-lday of December, 2019.
      ~ ~
~I   '-~ M

~      0 17
Ot                                                                    MAR                         C~7~i~i~~`Ce7
~            18

             19
                                                                      By:
             20                                                             Te A. Coffing, Es .
                                                                            Nevada Bar No. 49
             21                                                             10001 Park    n Drive
                                                                            Las Vegas, Nevada 89145
             22                                                             Attorney for Respondent Regal Securities,
                                                                            Inc.
             23

             24

             25

             26

             27
                                                              Page 32 of 33
                                          MAC:15872-OOI Opposition to #1 Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM
                      Case 2:19-cv-01930-KJD-NJK Document 11 Filed 12/30/19 Page 33 of 33



                 1                                 CERTIFICATE OF SERVICE

                 2          I hereby certify that I electronically filed the foregoing RESPONDENT REGAL

                 3 ~ SECURITIES, INC.'S RESPONSE TO MOTION TO VACATE ARBITRATION

                 4 AWARD with the Clerk of the Court for the United States District Court by using the
                                                      ~: ~ ~
                 5 court's CM/ECF system on the '~~ .~ ayof December, 2019.

                 6          ~      I further certify that all participants in the case are registered CM/ECF users

                 7 and that service will be accomplished by the CM/ECF system.

                 8          ~      I further certify that some of the participants in the case are not registered

                 9 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                10 or have dispatched it to a third-party commercial carrier for delivery within 3 calendar days

~               11   to the following non-CM/ECF participants:
z
w         ~ 12                                                    Jay Hu
O         °°                                                62 Sandy Bunker
v     13y~ N
           W
                                                        Las Vegas, Nevada 89148
  N~       M
 >~--                                                       Petitioner, Pro Se
V~~~ 14
 ~~~
~1 `~ y
~  ~z~. Is
   a ~a _,
     -- on .~

~
rI~
    o~~
     `~ N
          16                                                            An employee of Marquis Aurbach Coffin ,
VJ      ~ 00
N      '~ M

~)        O
V`


~               18
►~
                19

                20

                21

                22

                23

                24

                25

                26

                27
                                                                 Page 33 of 33
                                            MAC:15872-U01 Opposition to # t Jay Hu_s Motion to Vacate Arbitration Award 12/30/2019 3:10 PM ~
